DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Himmelmann (US 7,385,332).
Regarding claim 1, Himmelmann discloses an electric machine (150 of Figure 19-20) defining a centerline and comprising: 
a stator assembly (74 of Figure 19-20) defining a first surface; 
a rotor assembly (154 of Figure 19-20) rotatable relative to the stator assembly about the centerline (10 of Figure 19-20) and defining a second surface opposing the first surface; 
an air gap (156 of Figure 19-20) formed between the first surface and the second surface that corresponds to a minimum distance between the stator assembly and the rotor assembly; and 
an actuator (94 of Figure 19-20) coupled to the rotor assembly, the stator assembly, or both for moving the rotor assembly, the stator assembly, or both between a first position and a second position (Col. 7:13-24), wherein the minimum distance is less in the first position (see Figure 19) than in the second position (see Figure 20).
Regarding claim 2, Himmelmann discloses wherein the first position is an engaged position (see Figure 19), and wherein the second position is a disengaged position (see Figure 20).
Regarding claim 3, Himmelmann discloses wherein the air gap (156 of Figure 19-20) defines an angle relative to the centerline (10 of Figure 19-20) greater than zero degrees and less than 90 degrees (see Figures 19-20).
Regarding claim 10, Himmelmann discloses wherein the actuator (94 of Figure 19-20) is coupled to the rotor assembly (154 of Figure 19-20) for moving the rotor assembly relative to the stator assembly (74 of Figure 19-20). 
Regarding claim 11, Himmelmann discloses wherein the actuator (94 of Figure 19-20) moves the rotor assembly (154 of Figure 19-20), the stator assembly (74 of Figure 19-20), or both along the centerline (10 of Figure 19-20) between the first position (see Figure 19) and the second position (see Figure 20).
Regarding claim 12, Himmelmann discloses a gas turbine engine defining an engine centerline and comprising: 
a turbomachine comprising a rotating assembly (8 of Figure 19-20) configured to rotate about the centerline (10 of Figure 19-20); and 
an electric machine (150 of Figure 19-20) defining an electric machine centerline (10 of Figure 19-20), the electric machine comprising 
a stator assembly (74 of Figure 19-20) defining a first surface; 
a rotor assembly (154 of Figure 19-20) rotatable with the rotating assembly of the turbomachine relative to the stator assembly about the electric machine centerline and defining a second surface opposing the first surface; 
an air gap (156 of Figure 19-20) formed between the first surface and the second surface that corresponds to a minimum distance between the stator assembly and the rotor assembly and 
an actuator (94 of Figure 19-20) coupled to the rotor assembly, the stator assembly, or both for moving the rotor assembly, the stator assembly, or both along the electric machine centerline between a first position and a second position (Col. 7:13-24), wherein the minimum distance is less in the first position (see Figure 19) than in the second position (see Figure 20).
Regarding claim 13, Himmelmann discloses the air gap (156 of Figure 19-20) defines an angle relative to the electric machine centerline greater than zero degrees and less than 90 degrees (see Figures 19-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann (US 7,385,332).
Regarding claims 4-7, Himmelmann discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the angle defined by the air gap (156 of Figure 19-20) relative to the centerline (10 of Figure 19-20) is greater than 10 degrees and less than 45 degrees (claim 4);
wherein the air gap (156 of Figure 19-20) is equal to a first value (see Figure 19) when the rotor assembly (154 of Figure 19-20) is in the first position and is equal to a second value (see Figure 20) when the rotor assembly is in the second position, and wherein the second value is at least two times larger than the first value and up to 200 times larger than the first value (claim 5);
wherein the actuator (94 of Figure 19-20) is configured to move the rotor assembly (154 of Figure 19-20) a distance along the centerline (10 of Figure 19-20) of the electric machine (150 of Figure 19-20) between the first position (see Figure 19) and the second position (see Figure 20), wherein the distance is greater than 0.5 inches and less than 10 inches (claim 6);
wherein the distance is greater than 1 inch and less than 5 inches (claim 7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the angle defined by the air gap relative to the centerline be greater than 10 degrees and less than 45 degrees, the air gap equal to a first value and second value that is at least two times larger than the first value and up to 200 times larger than the first value when in a first and second position, move the rotor assembly a distance that is greater than 0.5 inches and less than 10 inches, and more specifically greater than 1 inches and less than 5 inches when axially displacing the rotor surface of revolution along the drive shaft relative to the stator surface of revolution in the electrical machine of Himmelmann to change the magnetic flux interaction between the stator poles and the rotor magnets. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Himmelmann discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the actuator (94 of Figure 19-20) is further configured to move the rotor assembly (154 of Figure 19-20) along the centerline (10 of Figure 19-20) to a partial power position located between the first position (see Figure 19) and the second position (see Figure 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to adjust the rotor assembly along the centerline to a partial power position located between the first and second position when axially displacing the rotor surface of revolution along the drive shaft relative to the stator surface of revolution in the electrical machine of Himmelmann to change the magnetic flux interaction between the stator poles and the rotor magnets. It has been held that the provision of adjust stability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann (US 7,385,332), in view of Kupiszewski (US 2018/0051701).
Regarding claim 14, Himmelmann discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the turbomachine comprises a turbine, wherein the rotating assembly comprises a shaft rotatable (8 of Figure 19-20) with the turbine, wherein the rotor assembly (154 of Figure 19-20) comprises a connection assembly and a rotor, and wherein the connection assembly extends between the shaft and the rotor.
Kupiszewski discloses wherein the turbomachine comprises a turbine (200 of Figures), wherein the rotating assembly comprises a shaft (224 of Figures) rotatable with the turbine, wherein the rotor assembly comprises a connection assembly (252 of Figures) and a rotor (248 of Figures), and wherein the connection assembly extends between the shaft and the rotor (see Figures 4-5).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a connection assembly extend between the shaft and the rotor of Himmelmann, as taught by Kupiszewski, to absorb forces along a radial direction and along an axial direction and to absorb forces along a circumferential direction such that the connection assembly may be configured as a torsional damper for the electric machine [Kupiszewski : Para. 0047].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann (US 7,385,332), in view of Gemin (US 2008/0120980).
Regarding claim 17, Himmelmann discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the rotating assembly (8 of Figure 19-20) of the turbomachine comprises a plurality of rotor blades, wherein the rotor assembly (154 of Figure 19-20) of the electric machine (150 of Figure 19-20) is coupled to the plurality of rotor blades at a location outward of the plurality of rotor blades along a radial direction of the gas turbine engine.
Gemin discloses wherein the rotating assembly (12 of Figures) of the turbomachine (10 of Figures) comprises a plurality of rotor blades (40 of Figures), wherein the rotor assembly (38 of Figures) of the electric machine (37 of Figures) is coupled to the plurality of rotor blades at a location outward of the plurality of rotor blades along a radial direction of the gas turbine engine (see Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotor assembly of the electric machine coupled to the rotating assembly of the turbomachine in the apparatus of Himmelmann, as taught by Gemin, to generate electric power from an engine [Gemin: Abstract].

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann (US 7,385,332), in view of Dooley (US 7,253,548).
Regarding claim 8, Himmelmann discloses further comprising: the actuator (94 of Figure 19-20), configured to move the rotor assembly (154 of Figure 19-20) from the first position (see Figure 19) to the second position (see Figure 20) within the electric machine (150 of Figure 19-20). 
Himmelmann does not disclose a controller (Col. 3:65-67) operable with the actuator (94 of Figure 19-20), wherein the controller is configured to move the rotor assembly (154 of Figure 19-20) from the first position (see Figure 19) to the second position (see Figure 20) in response to receiving data indicative of a fault within the electric machine (150 of Figure 19-20).
Dooley discloses a controller (Col. 3:65-67) operable with the actuator (62 of Figures), wherein the controller is configured to move the rotor assembly from the first position (see Figure 3) to the second position (see Figure 2) in response to receiving data indicative of a fault within the electric machine (Col. 4:1-5; 10 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a controller configured to receive information indicative of a fault condition within the electric machine in the machine of Himmelmann and move one of the rotor assembly from the first position to the second position in response to receiving data indicative of a fault condition, as taught by Dooley, to control the machine in specific circumstances such as an internal fault or short circuit in a winding to shut down the machine so that no voltage is induced in the windings [Dooley: Col. 4:40-52].
Regarding claim 18, Himmelmann discloses a method of operating an electric machine (150 of Figure 19-20), the electric machine comprising: 
a stator assembly (74 of Figure 19-20) defining a first surface, 
a rotor assembly (154 of Figure 19-20) defining a second surface opposing the first surface, and 
an air gap (156 of Figure 19-20) formed between the first surface and the second surface and corresponding to a minimum distance between the stator assembly and the rotor assembly,
the electric machine defining a centerline (10 of Figure 19-20), 
the method comprising: 
operating the electric machine to convert electrical power to rotational power (Col. 11:38-39), to convert rotational power to electrical power (Col. 11:20-21), or both while the rotor assembly is in a first position (see Figure 19) relative to the stator assembly; and 
moving one of the rotor assembly or stator assembly relative to the other of the rotor assembly or stator assembly along the centerline of the electric machine from the first position to a second position within the electric machine (see Figures 19-20), 
wherein the minimum distance is less in the first position (see Figure 19) than in the second position (see Figure 20).
Himmelmann does not disclose receiving information indicative of a fault condition within the electric machine; and 
moving one of the rotor assembly or stator assembly relative to the other of the rotor assembly or stator assembly along the centerline of the electric machine from the first position to a second position in response to receiving information indicative of the fault condition within the electric machine.
Dooley discloses receiving information indicative of a fault condition within the electric machine (Col. 4:1-5, 27-35); and 
moving one of the rotor assembly or stator assembly relative to the other of the rotor assembly or stator assembly along the centerline of the electric machine from the first position to a second position in response to receiving information indicative of the fault condition within the electric machine (Col. 3:65-Col. 4:5, 27-35).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to receive information indicative of a fault condition within the electric machine in the machine of Himmelmann and move one of the rotor assembly or stator assembly relative to the other of the rotor assembly or stator assembly along the centerline of the electric machine from the first position to a second position in response to receiving information indicative of the fault condition, as taught by Dooley, to control the machine in specific circumstances such as an internal fault or short circuit in a winding to shut down the machine so that no voltage is induced in the windings [Dooley: Col. 4:40-52].
Regarding claim 19, Himmelmann discloses wherein moving the rotor assembly (154 of Figure 19-20) relative to the stator assembly (74 of Figure 19-20) along the centerline (10 of Figure 19-20) of the electric machine (150 of Figure 19-20) from the first position (see Figure 19) to the second position (see Figure 20) comprises moving the rotor assembly relative to the stator assembly along the centerline of the electric machine from the first position to the second position with an actuator (94 of Figure 19-20) coupled to the rotor assembly.
Regarding claim 20, Himmelmann discloses wherein the rotor assembly (154 of Figure 19-20) and stator assembly (74 of Figure 19-20) together define an air gap (156 of Figure 19-20) therebetween, wherein the air gap defines an angle relative to the centerline greater than zero degrees and less than 90 degrees (see Figures 19-20). 
Himmelmann does not explicitly disclose wherein moving the rotor assembly relative to the stator assembly along the centerline (10 of Figure 19-20) of the electric machine from the first position (see Figure 19) to a second position (see Figure 20) comprises moving the rotor assembly relative to the stator assembly along the centerline of the electric machine at least 0.5 inches and less than 10 inches.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to move the rotor assembly at least 0.5 inches and less than 10 inches relative to the stator assembly along the centerline of the electric machine of Himmelmann when axially displacing the rotor surface of revolution along the drive shaft relative to the stator surface of revolution to change the magnetic flux interaction between the stator poles and the rotor magnets. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a gas turbine engine defining an engine centerline as recited by independent claim 12, comprising:
a gas turbine engine defining an engine centerline and comprising: 
a turbomachine comprising a rotating assembly configured to rotate about the centerline; and 
an electric machine defining an electric machine centerline, the electric machine comprising 
a stator assembly defining a first surface; 
a rotor assembly rotatable with the rotating assembly of the turbomachine relative to the stator assembly about the electric machine centerline and defining a second surface opposing the first surface; 
an air gap formed between the first surface and the second surface that corresponds to a minimum distance between the stator assembly and the rotor assembly; and 
an actuator coupled to the rotor assembly, the stator assembly, or both for moving the rotor assembly, the stator assembly, or both along the electric machine centerline between a first position and a second position, wherein the minimum distance is less in the first position than in the second position; and
wherein the turbomachine comprises a turbine, wherein the rotating assembly comprises a shaft rotatable with the turbine, wherein the rotor assembly comprises a connection assembly and a rotor, and wherein the connection assembly extends between the shaft and the rotor; and
wherein the connection assembly is connected to the shaft through a splined connection, and wherein the actuator is coupled to the connection assembly for moving the connection assembly along the centerline relative to the shaft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832